DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive.  The applicant argues that the features of moving the nozzle away from the substrate to form a tail of the adhesive and capturing images of the tail are present in two different embodiments of the Ikushima reference, and thus the reference does not anticipate the claims.  In paragraph 0014 and Figure 4 (though it is noted that the Fig. 4 is not designated as Prior Art), Ikushima discloses a nozzle moving away from the substrate creating an adhesive tail.  When describing Figure 4, Ikushima does not necessarily discuss using a camera.  However, Ikushima discusses using a camera in conjuction with Figure 3, as noted by the applicant (also paras 0058-0059).  In Figure 3b, the adhesive tail is not created due to too little spacing.  In Figure 3a, the nozzle is moved and an adhesive tail is created.  Ikushima does disclose that the height when the tail breaks is measured in these sections.  When given the broadest reasonable interpretation, the claim language does not require movement during the deposition, just that the nozzle is moved away such that an adhesive tail is formed.  Further, the applicant argues that the claimed image capture only happens during calibration and not during dispensing operations.  Again, this language is not present in the claims.  The current claim language does not preclude the process being used for calibration.
However, even during dispensing, the nozzle and substrate Ikushima in Fig. 3 can be moving horizontally relative to eachother (paras 0050-0057, 0067), thus also fulfilling the claim language as it In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further still, in MPEP 2131.02, “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) “ The Examiner submits the position that, even in the case of Figure 4, one of ordinary skill in the art would at once envisage a camera capturing the images that are reflected in the drawing of the Figure based upon reading the reference as a whole, the camera not being of any inventive significance beyond capturing images of what is occurring.  
It is possible, that with claim amendments that describe the type and direction of movement and preclude calibrations, that the teachings of Ikushima might eventually be overcome.
Regarding Bouras, the applicant argues that it is irrelevant due to the type of substrate and direction of deposition.  In response to applicant's argument that Bouras is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bouras concerns itself with the efficient dispensing of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would look to Ikushima because it gives more efficient methods for dispensing adhesives.
Therefore, for at least these reasons and those of the prior office action, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715